DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11 – 20 directed to an invention non-elected without traverse on the Response to Election/Restriction filed on August 31, 2020.  Claims 11 – 20 have been cancelled by the Applicant.  
Examiner’s Note: Claims 21 – 31 are newly added by the Applicant.

Examiner’s Amendment/Comment
The title of the invention has been amended by the Applicant in the response filed on March 01, 2021 and read as follows “Multi-Sense Circuit for Parallel-Connected Power Switches”. The new title is indicative of the invention to which the claims are directed. This title is acceptable.

Drawings
The drawings were received on March 01, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 3 – 10 and 21 – 31 are allowed.

Applicant has amended independent claim 1 and added new independent claims 21 and 25 that includes allowable subject matter in response to the office action mailed on December 04, 2020.  The amendment and arguments found on pages 3 – 9 of the response are sufficient to overcome the previous 

The following is an examiner's statement of reasons for allowance: 
With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein the transistor subcircuit comprises a plurality of parallel-connected transistors, each transistor of the plurality of parallel-connected transistors having a collector coupled to a first current node of the transistor subcircuit, an emitter coupled to a second current node of the transistor subcircuit, and a gate coupled to the gate node of the transistor subcircuit.”
Claims 3 – 10 are allowable due to their dependence on the allowable claim 1.
With regard to claim 21, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein the peak detector comprises a plurality of diodes, each diode of the plurality of diodes having an anode respectively coupled to an input of the plurality of inputs of the peak detector and a cathode coupled to the output of the peak detector.”
Claims 22 – 24 are allowable due to their dependence on the allowable claim 21.
With regard to claim 25, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein the transistor subcircuit comprises a plurality of parallel-connected transistors, each transistor of the plurality of parallel-connected transistors having a collector coupled to a first current node of the transistor subcircuit, an emitter coupled to a second current node of the transistor subcircuit, and a gate coupled to the gate node of the transistor subcircuit.”
Claims 26 – 31 are allowable due to their dependence on the allowable claim 25.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836